Citation Nr: 0530412	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for service-connected 
chronic lumbar strain with degenerative disc disease (low 
back disability), currently rated 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
chronic otitis externa. 

5.  Entitlement to an effective date earlier than February 
10, 2003, for the assignment of a 20 percent rating for low 
back disability.

6.  Entitlement to an effective date earlier than February 
10, 2003, for the assignment of a 10 percent rating for 
hemorrhoids.  

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1978 to March 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 and subsequent rating 
decisions from the No. Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The May 2003 
rating decision, in part, granted increased ratings of 20 
percent and 10 percent, respectively, for the veteran's low 
back disability and hemorrhoids.  The veteran continued to 
appeal for higher ratings, see AB v. Brown, 6 Vet. App. 35 
(1993), as well as earlier effective dates for the increased 
ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In July 2005, to support his claims, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  At that hearing, he submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2005).  At the hearing, the veteran withdrew from 
appellate consideration the issue of increased rating for 
left second toe corn and, accordingly, that issue will not be 
addressed herein.  

The issue of entitlement to an increased rating for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent medical evidence of record that 
causally or etiologically links the veteran's current 
tinnitus to his military service.

3.  The veteran's hemorrhoids are primarily manifested by the 
recurrence of small,  hemorrhoids; there is no evidence of 
persistent bleeding with secondary anemia or fissures.

4.  The evidence does not show that the veteran's chronic 
bilateral otitis externa manifests dry and scaly or serous 
discharge, or itching requiring frequent and prolonged 
treatment.

5.  The veteran submitted a claim for an increased disability 
evaluation for his service-connected low back disability on 
February 10, 2003.

6.  It was not factually ascertainable from the evidence of 
record that the veteran had the symptomatology to support the 
assignment of an increased rating for his low back disability 
prior to February 10, 2003.

7.  The veteran submitted a claim for an increased disability 
evaluation for his service-connected hemorrhoids on February 
10, 2003.

8.  It was not factually ascertainable from the evidence of 
record that the veteran had the symptomatology to support the 
assignment of an increased rating for his hemorrhoids prior 
to February 10, 2003.

9.  In August 1986, the RO denied the veteran's claim for 
service connection for bilateral hearing loss; in August 
1986, the RO sent him a letter notifying him of the decision 
and apprising him of his procedural and appellate rights.  He 
did not file a timely appeal.

10.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's August 1986 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has bilateral hearing loss as a result of his service 
in the military.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria are not met for a rating in excess of 10 
percent for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

3.  The criteria for a compensable rating for service-
connected chronic bilateral otitis externa have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.87, 
Diagnostic Code 6210 (2005).

4.  The requirements are not met for an effective date 
earlier than February 10, 2003, for the assignment of a 20 
percent disability evaluation for low back disability.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2005).

5.  The requirements are not met for an effective date 
earlier than February 10, 2003 for the assignment of a 10 
percent disability evaluation for hemorrhoids.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2005).

6.  The August 1986 decision denying the claim for service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2005).

7.  New and material evidence has not been submitted since 
the August 1986 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
Regarding the service connection, increased ratings and new 
and material evidence claims, the RO sent the veteran VCAA 
notice in March 2003 before denying the claims in May 2003.  
Regarding the claims for an earlier effective date of the 
assignment of increased ratings, the RO sent the veteran 
specific VCAA notice in December 2003, which, again, was 
before the initial denials.  

The VCAA letters explained the type of evidence that needed 
to be submitted for him to prevail on these claims, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  As well, the RO 
cited the regulations pertaining to the VCAA in the March 
2004 statement of the case (SOC).  Consequently, he already 
has received the requisite VCAA notice, so any defect with 
respect to the timing of it was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA, private, and workers' compensation records.  

Regarding his increased rating claims, the RO had the veteran 
examined and obtained opinions regarding the severity of his 
service-connected disabilities.  Regarding his tinnitus, no 
such disease was diagnosed on VA ear examination nor was 
there any complaints of or findings of such condition in his 
service medical records.  The veteran has not been provided a 
VA examination to determine whether his current bilateral 
hearing loss is related to his service in the military - as 
alleged.  But this is because 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  So, here, in the absence 
of new and material evidence to reopen this claim, the 
veteran is not entitled to a medical nexus examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

A.  Service Connection Claim 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran's service medical records are negative for any 
findings, complaints or treatment of tinnitus.  A VA progress 
note indicates that tinnitus was diagnosed in September 2003.  
However no evidence linking such to military service has been 
submitted, nor is there any credible evidence of complaints 
of tinnitus dating back to service.

The medical evidence of record fails to establish that the 
veteran's tinnitus was incurred during or as a result of his 
active military service.  There is no competent evidence of 
record which would satisfy two prongs of the Hickson test, 
i.e., there is no diagnosis of an inservice tinnitus and no 
expert medical opinion linking any putative disease or injury 
in service to the current tinnitus.  

The Board notes the contentions of the veteran that he has 
suffered from tinnitus since service.  The veteran, as a 
layperson, is not qualified to render a medical diagnosis or, 
more importantly in this particular instance, a medical 
opinion concerning the cause of the condition at issue.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In addition, the Board observes that the first post-service 
diagnosis of tinnitus was in 2003, almost 17 years following 
his discharge from service, without evidence of continuity of 
symptomatology during the interim years.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed tinnitus 
and service, the Board finds that the preponderance of the 
evidence is against the veteran's claim - meaning there is 
no reasonable doubt to resolve in his favor concerning this 
claim.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

B.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Several provisions of the rating 
schedule must be taken into account in rating the veteran's 
service-connected disabilities.  Although the same symptoms 
may not be evaluated under various diagnoses, it is necessary 
to determine which rating criteria most closely approximate 
the current manifestations of disability.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus on the most recent medical findings regarding the 
current level of the veteran's residuals.

1.  Hemorrhoids 

The veteran contends that his hemorrhoids are more disabling 
than currently evaluated.  Specifically, in statements and 
testimony, the veteran stated that, although his hemorrhoids 
do not result in constant bleeding, when they bleed, the 
bleeding is excessive.  He also noted that surgery was 
recommended for the condition.  

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 0 
percent evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is warranted in cases of persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114.

An August 1986 rating decision granted service connection for 
hemorrhoids, postoperative, and assigned a noncompensable 
rating, effective from separation from service in March 1986.  

On February 10, 2003, the veteran requested an increased 
rating for the disability.  

A VA examination was conducted in March 2003.  The veteran 
complained of occasional rectal bleeding especially with a 
bowel movement.  Examination noted external hemorrhoids.  
There was no bleeding or infection.  His sphincter tone was 
good.  The diagnosis was external hemorrhoids.  A VA 
colonoscopy was conducted in October 2003.  The colon was 
normal except for some small hemorrhoids which was suspected 
to caused the veteran's rectal bleeding.  A cream was 
prescribed.  A private progress note dated in April 2005 
indicated that a proctoscopic examination found small 
internal hemorrhoids and a nodule in the perianal area.  The 
nodule was to be removed.  The veteran's sphincter tone was 
unremarkable.  

According to the evidence above, no more than a 10 percent 
evaluation for the hemorrhoids is warranted.  The veteran's 
hemorrhoids have been described as small hemorrhoids, and 
resulted in intermittent bleeding, pain, and swelling.  At no 
time have the veteran's hemorrhoids been described as 
irreducible, large, thrombotic with excessive redundant 
tissue, evidencing frequent recurrences, evidencing 
persistent bleeding, evidencing secondary anemia, or with 
fissures.  The Board notes the contention of the veteran that 
his hemorrhoids require surgery.  However, the competent 
medical evidence of record noted that a perianal nodule 
required surgery, not his service-connected hemorrhoids.  As 
such, a rating in excess of 10 percent is not supportable.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

2.  Chronic Otitis Externa 

An August 1986 rating decision granted service connection for 
chronic otitis externa, and assigned a 10 percent rating, 
effective from separation from service in March 1986.  
Subsequently, the veteran's disability rating was reduced to 
0 percent, effective October 1, 1988.  

On February 10, 2003, the veteran requested an increased 
rating for the disability.  A VA examination was conducted in 
March 2003.  The veteran complained of two to three episodes 
of bilateral external otitis per year causing ear itching, 
and occasional drainage of the ear canals.  Ear examination 
found no evidence of active infection, bleeding or scarring 
of the tympanic membranes.  The diagnosis was chronic 
bilateral external otitis.  The veteran has sought VA 
treatment for his ears and external otitis has been diagnosed 
on many occasions, however, no discharge was noted and the 
treatment consisted of the removal of cerumen (earwax).  

The Board now addresses the veteran's bilateral chronic 
otitis externa.  A 10 percent rating is warranted for chronic 
otitis externa when there is swelling, a dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, DC 6210.  While he 
may have had recurrence of ear infection in the past, no 
active infection or discharge was found on VA examination or 
during medical treatment or is there evidence of frequent and 
prolonged treatment for the condition.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

C.  Earlier Effective Date Claims 

The veteran and his representative maintain that the veteran 
is entitled to the 20 percent rating for low back disability 
and 10 percent rating for hemorrhoids, effective from 
separation from service, because he has suffered from the 
same severe residuals since separation from service in 1986. 

The statutory and regulatory guidelines for determining an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  Nonetheless, under VA laws and 
regulations, it is possible to have an increased rating one 
year prior to the date of the claim.  In cases involving a 
claim for higher compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2.  See also Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (Sept. 23, 
1998).

So in determining the appropriate effective date, there are 
two important considerations (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  See 
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1992).  But while 
Hazan holds that VA is to consider all the evidence when 
determining the date that an ascertainable increase occurred, 
it specifically held that an increase cannot be based solely 
upon evidence that was previously considered in an increased-
rating claim, and the veteran is collaterally estopped from 
relitigating the same issue based upon the same evidence.  
Id.

As pertinent here, in April 1998, the veteran complained of 
mid back pain after a lifting injury at work; and thoracic 
back pain, probably secondary to muscle strain was diagnosed.  
In March 1999, the veteran complained of paraspinal muscle 
spasms, and back pain was diagnosed.  In September 2001, the 
veteran felt a pull in his right shoulder when he reached for 
a box at work.  The diagnosis was shoulder strain.  In May 
2002, the veteran presented at a private emergency room and 
complained of left mid back pain after lifting a box at work.  
On a first aid note prepared by the veteran's employer at the 
time of the accident, low back pain was noted.  The diagnosis 
was muscle strain of the upper back.  A lumbar spine X-ray 
study was negative.  Subsequent treatment notes indicated 
that the lumbosacral spine was normal.  On a physician 
questionnaire dated in October 2002, the veteran's physician 
stated that he provided follow up care to the veteran in May 
2002.  He noted the veteran's previous history of some low 
back pain when he entered service seven and a half years ago 
and that there was no significant history since that 
paravertebral muscle strain.  He also noted that the 
veteran's mid back symptomatology resolved, there was no 
symptoms, and an August 2002 examination was normal.  There 
are no post-service medical records pertaining to treatment 
for hemorrhoids during the applicable time period.  

It is the Board's opinion that, after consideration of all 
the contemporaneous medical evidence and the veteran's 
statements, it was not factually ascertainable by any 
competent, credible evidence that the veteran had any 
residuals of his service-connected low back disability or 
hemorrhoids prior to February 10, 2003.

The veteran is competent to state what his symptoms were.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  
However, the Board may decide the credibility of veteran's 
statements.  While the veteran allegations he had severe 
symptomatology of his service-connected low back disability 
and hemorrhoids since separation from service, the Board does 
not find these statements to be credible.  His allegations 
were only made after he had filed a claim for an increased 
rating for the condition and none of the actual private 
medical records prior to February 10, 2003, note any 
symptomatology or treatment of these service-connected 
conditions.  In fact, the private physician who treated the 
veteran for a work-related injury in 2002 noted no 
significant medical history since the inservice paravertebral 
muscle strain.  Moreover it is very clear from the treatment 
records compiled during the interval between service and the 
effective date of the increased rating that much of the 
symptomatology concerning the low back was directly 
attributable to industrial accidents.

In addition, the applicable statutory and regulatory 
provisions also require that VA look to all communications 
from the appellant, which may be interpreted as applications 
or claims, both formal and informal, for benefits.  In 
particular, VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 
3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim can be from a 
claimant, his or her duly appointed representative, a Member 
of Congress, or a person acting as next friend of the 
claimant, so long as it identifies the benefit sought.  See 
38 C.F.R. § 3.155(a).  There is no such document contained in 
the veteran's claims file, and he does not claim otherwise.  

Based on the evidence and procedural history discussed above, 
the Board finds that the effective date of February 10, 2003, 
for the grant of a 20 percent rating for the low back 
disability and a 10 percent rating of hemorrhoids are correct 
under the circumstances of this particular case since this 
was the date the veteran's claim for increased evaluations 
was received by the RO.  Consequently, the effective date of 
February 10, 2003, as determined by the RO, is correct since 
this is the date the RO received the claims for higher 
ratings.

For these reasons, the preponderance of the evidence is 
against the veteran's claims for an effective date prior to 
February 10, 2003, for the assignment of a 20 percent rating 
for the low back disability and a 10 percent rating of 
hemorrhoids.  Therefore, his claims must be denied because 
the benefit-of- the-doubt rule is inapplicable.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D.  Bilateral Hearing Loss

In August 1986, the RO denied service connection for 
bilateral hearing loss because there were no complaints or 
findings of hearing loss in service and a VA audiological 
examination in June 1986 found that the veteran's hearing was 
normal.  

The RO notified the veteran of this decision and of his 
appellate rights in a letter sent in August 1986.  He did not 
appeal, however.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1986 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board must consider whether new and material evidence has 
been submitted to reopen the claim and, if so, may proceed 
directly to adjudicate it on the full merits assuming the 
VCAA notice and duty to assist requirements have been 
satisfied.     Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Besides the requirements for service connection for a 
disability discussed above, service connection may also be 
allowed on a presumptive basis for organic diseases of the 
nervous system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2004) (It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.)

The veteran and his representative contend that he has had 
bilateral hearing loss since service.  VA medical records 
note that the veteran was diagnosed with hearing loss in 
September 2003.  This additional evidence received since the 
RO's August 1986 decision does not contain any information 
attributing the current hearing loss to service.  And the 
records that are irrelevant to this condition obviously are 
not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate an 
allegation previously made-that the veteran has a current 
bilateral hearing loss related to service.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  But the RO already 
considered this very same allegation prior to denying the 
claim in August 1986.  And even if, per chance, their 
allegation was new (which, again, it is not), it still would 
not be material because, as laypersons, they do not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since none of the evidence submitted since the RO's August 
1986 decision competently demonstrates a nexus between a 
current bilateral hearing loss, diagnosed many years after 
service, and service or that sensorineural hearing loss 
became manifest within one year of separation from service-
specifically, none of the evidence is both new and material.  
That being the case, the claim cannot be reopened.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The claim of service connection for tinnitus is denied.

The claim for an increased rating for hemorrhoids is denied.

The claim for an increased rating for chronic otitis externa 
is denied.  

The claim for an effective date earlier than February 10, 
2003, for the grant of an increased rating for low back 
disability is denied.

The claim for an effective date earlier than February 10, 
2003, for the grant of an increased rating for hemorrhoids is 
denied.

The petition to reopen the claim of service connection for 
bilateral hearing loss is denied.  


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability.  The examiner who conducted the latest VA 
spine examination in April 2005 noted that the veteran's 
claims file was not reviewed.  Likewise it does not appear 
that the examiner who conducted the 2003 VA examination had 
the chance to review the file.  Neither commented on the 
effect that the intercurrent, work-related injuries, for 
which the veteran filed claims for workers' compensation 
benefits, had on the severity of back symptoms.  

In this regard, the Board notes that at the time of private 
treatment (in 2002, 2004 and 2005), following the on-the-job 
injuries, the veteran clearly attributed his symptoms to 
these post-service injuries.  However, when examined by VA 
for compensation purposes, in 2003 and 2005, the veteran did 
not report these injuries.  His failure to do so severely 
undermines his credibility as to his history of back 
pathology, especially in light of his testimony in 2005 that 
he was still receiving workers' compensation benefits for the 
2004 injury.  

Under the circumstances presented in this case, obtaining 
full reports of the workers' compensation claims and awards 
should be undertaken, prior to having the veteran examined 
for the purpose of distinguishing, to the extent possible, 
between symptoms of the service-connected lumbar spine 
disorder, and any due to disability arising directly from the 
intercurrent work-related injuries.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  All up-to-date private and VA records 
of treatment or evaluation of any lumbar 
spine disorder should be obtained and 
incorporated into the claims file.  

2.  All records pertaining to any claims 
filed by the veteran for workers' 
compensation benefits for injury to the 
lumbar spine, to include any awards of 
benefits made, should be obtained.

3.  Thereafter, the veteran should be 
scheduled for another VA examination to 
determine the current severity of his 
service-connected low back disability.  
In doing so, the examiner should be given 
access to the veteran's claims files and 
should indicate that a review of the 
files was made.  The examiner should then 
offer an opinion, to the extent possible, 
as to which symptoms are attributable the 
to service-connected low back disorder 
and which are the result of the multiple 
post-service industrial accidents.  

In addition to addressing the range of 
motion of the lumbar spine attributable 
to the service-connected back disorder, 
and not the result of industrial 
accidents, the examiner is requested to 
specifically address the extent, if any, 
of functional loss of use of the lumbar 
spine due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess 
movement, etc., including at times when 
the veteran's symptoms are most prevalent 
- such as during flare-ups or prolonged 
use.  And if possible, these findings 
should be portrayed in terms of degrees 
of additional loss of motion.

As well, if and only if it is determined 
by the examining physician that the 
veteran has disc impairment as part and 
parcel of his service-connected back 
disorder, he or she should arrange for 
any diagnostic testing and evaluation 
deemed necessary to determine whether the 
veteran has radiculopathy or sciatic 
neuropathy.  To this end, the examiner 
must comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks, then this finding should be 
stated in the report.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

The examining physician also should 
report the number of incapacitating 
episodes, if present, the veteran has 
experienced, and their duration, in the 
past 12 months, which are attributable to 
the service-connected back disorder and 
not due to the effects of post-service 
industrial accident.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should provide an opinion 
regarding whether the objective medical 
findings support the veteran's claims of 
severe pain, radiculopathy and frequent 
incapacitating episodes and, if so, the 
etiology of such.

To facilitate making these important 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner for a review of 
the veteran's pertinent medical history.

3.  The RO should then readjudicate the 
claim.  If the claim continues to be 
denied, the veteran and his 
representative should be provided an SSOC 
and given time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


